MEMORANDUM DECISION
                                                                     FILED
Pursuant to Ind. Appellate Rule 65(D),                           Nov 17 2016, 8:34 am
this Memorandum Decision shall not be
                                                                     CLERK
regarded as precedent or cited before any                        Indiana Supreme Court
                                                                    Court of Appeals
court except for the purpose of establishing                          and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Kevin Wild                                              Gregory F. Zoeller
Indianapolis, Indiana                                   Attorney General of Indiana

                                                        George P. Sherman
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Michael Parrish,                                        November 17, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A05-1604-CR-794
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Kurt M. Eisgruber,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        49G01-1403-FA-11089



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1604-CR-794| November 17, 2016   Page 1 of 7
                                            Case Summary
[1]   Michael Parrish appeals his convictions for class A felony burglary and two

      counts of class B felony criminal deviate conduct following a bench trial. He

      argues that the evidence is insufficient to support his convictions. Concluding

      that the evidence is sufficient, we affirm.


                                 Facts and Procedural History
[2]   One morning in February 2014, D.K.P. was at her home alone asleep in bed,

      when she heard a knock on the door. D.K.P. got up to answer the door and

      saw Parrish standing outside wearing a black snowsuit. She said, “Hi,” and

      “the next thing [she knew she] was pushed up against the wall with a knife to

      [her] throat.” Tr. at 9. Parrish told her that if she screamed, he would kill her.

      Parrish grabbed D.K.P. by the hair and made her walk with him into each

      room in the house to make sure that no one else was there. Parrish continued

      to hold the knife, but D.K.P. was not always aware of where the knife was and

      did not always feel it touching her body. Id. at 46. When they were finished

      looking in the bedrooms, he stopped her near a television and rubbed her in the

      “vaginal area” over the sweatpants that she was wearing. Id. at 12. He pushed

      his fingers into her vagina and asked her if she “had a tight pussy.” Id. at 13.


[3]   D.K.P heard Parrish talking on a phone and telling someone they could come

      inside. Still holding D.K.P. by the hair, Parrish directed her to her bedroom.

      When he discovered that she had two dogs, he became angry. He released

      D.K.P. so that she could put one of her dogs into a bedroom closet. The other

      Court of Appeals of Indiana | Memorandum Decision 49A05-1604-CR-794| November 17, 2016   Page 2 of 7
      dog hid under a couch. Parrish continued to hold D.K.P. while he and an

      accomplice looked through the drawers of the nightstands, and Parrish made

      D.K.P. give him the money from her wallet. Parrish took D.K.P. to another

      bedroom, bent her over, and pushed her head to the floor. He pulled down her

      pants and placed his fingers inside her vagina. He also inserted something into

      her anus. Then he tied her up with a cord, kicked her in the ribs a couple times,

      and punched her in the face. He left, and D.K.P. heard the sound of people

      running out of the house. One of Parrish’s accomplices saw Parrish stick his

      finger under another accomplice’s nose and heard him make “a reference to the

      woman’s smell.” Id. at 85.


[4]   Eventually, D.K.P. was able to escape and call 911 from a neighbor’s home.

      Many of D.K.P.’s possessions were gone, including her large screen television,

      phone, iPad, two cameras, guns, laptops, a radio, and various tools. D.K.P.

      went to the hospital. She had suffered “some cuts” along “her breast area,”

      “bumps on the back of her head,” “ a black eye,” and bruising on the side of her

      face. Id. at 38. A medical exam showed that she had three injuries to her

      “female genital area” and three fissures to her anus. Id. at 163.


[5]   The State charged Parrish with one count of class A felony burglary, two counts

      of class B felony robbery, two counts of class B felony criminal confinement,

      one count of class C felony battery, one count of class A misdemeanor battery,

      one count of class C felony intimidation, and three counts of class A felony

      criminal deviate conduct. Following a bench trial, the trial court found Parrish

      guilty on all counts and entered judgment of conviction for class A felony

      Court of Appeals of Indiana | Memorandum Decision 49A05-1604-CR-794| November 17, 2016   Page 3 of 7
      burglary, class C felony robbery, two counts of class B felony criminal

      confinement, two counts of class A misdemeanor battery, one count of class D

      felony sexual battery, and two counts of class B felony criminal deviate

      conduct. The trial court vacated one count of class B felony robbery and the

      count for class C felony intimidation. The trial court sentenced Parrish to an

      aggregate term of sixty years. This appeal ensued.


                                    Discussion and Decision
[6]   Parrish challenges the sufficiency of the evidence supporting his convictions for

      class A felony burglary and two counts of class B felony criminal deviate

      conduct. In reviewing a claim of insufficient evidence, we do not reweigh the

      evidence or judge the credibility of witnesses, and we consider only the

      evidence that supports the judgment and the reasonable inferences arising

      therefrom. Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009). “We will affirm

      if there is substantial evidence of probative value such that a reasonable trier of

      fact could have concluded the defendant was guilty beyond a reasonable

      doubt.” Id.


         Section 1 – Sufficient evidence supports Parrish’s burglary
                                 conviction.
[7]   To convict Parrish of class A felony burglary, the State was required to prove

      beyond a reasonable doubt that he, while armed with a deadly weapon, broke

      and entered D.K.P.’s home with the intent to commit theft, resulting in bodily




      Court of Appeals of Indiana | Memorandum Decision 49A05-1604-CR-794| November 17, 2016   Page 4 of 7
      injury. See Appellant’s App. at 51; Ind. Code § 35-43-2-1. Parrish’s sole

      argument is that the State failed to prove the element of breaking and entering.


[8]   “‘Using even the slightest force to gain unauthorized entry satisfies the breaking

      element of the crime.’” Hall v. State, 870 N.E.2d 449, 462-63 (Ind. Ct. App.

      2007) (quoting Davis v. State, 770 N.E.2d 319, 322 (Ind. 2002)), trans. denied. As

      another panel of this Court has noted,


              While our Indiana Supreme Court has held “[s]ome physical
              movement of a structural impediment is necessary to support a
              finding of breaking,” Smith v. State, 535 N.E.2d 117, 118 (Ind.
              1989), it has also held the use of physical force against a victim to
              gain entry into a residence was sufficient to prove the element of
              “breaking” independent of “conclusive” evidence force was used
              to open the residence’s door. Dew v. State, 439 N.E.2d 624, 625
              (Ind. 1982).


      Jenkins v. State, 34 N.E.3d 258, 261-62 (Ind. Ct. App. 2015), trans. denied.


[9]   Here, D.K.P testified that she opened the door and said, “Hi,” and then Parrish

      immediately pushed her out of the doorway, pushed her against a wall inside

      the house, and held a knife to her throat. This is sufficient evidence to establish

      the breaking and entering element of burglary. See Anderson v. State, 37 N.E.3d
972, 975 (Ind. Ct. App. 2015) (concluding that even when victim voluntarily

      opens door, rushing that person to gain unauthorized entry into a dwelling is

      sufficient evidence of breaking element), trans. denied; Jenkins, 34 N.E.3d at 262

      (concluding that evidence showing that when victim opened door to his

      apartment, Jenkins pushed another man aside, entered the apartment, and hit


      Court of Appeals of Indiana | Memorandum Decision 49A05-1604-CR-794| November 17, 2016   Page 5 of 7
       victim on the head with a bottle and Jenkins’s companion hit victim with a

       pistol was sufficient to prove breaking element). Parrish’s argument is merely a

       request to reweigh evidence and judge witness credibility, which we must

       decline. See Bailey, 907 N.E.2d at 1005.


          Section 2 – Sufficient evidence supports Parrish’s criminal
                         deviate conduct convictions.
[10]   To convict Parrish of class B felony criminal deviate conduct, the State was

       required to prove beyond a reasonable doubt that Parrish knowingly or

       intentionally compelled D.K.P. by force or imminent threat of force to perform

       or submit to deviate sexual conduct. See Ind. Code § 35-42-4-2(a). The

       definition of “deviate sexual conduct” includes an act involving the penetration

       of the sex organ or anus of a person by an object. Ind. Code § 35-31.5-2-94.


[11]   Parrish contends that the evidence is insufficient to prove that he committed

       deviate sexual conduct. He concedes that D.K.P.’s “testimony appears to

       provide more than an inference to support” his convictions, but he asserts that

       “such an inference is not reasonable in this case, and the mere fact she said it

       happened is not sufficient evidence to overcome a practical and physical

       impossibility.” Appellant’s Br. at 17. Specifically, Parrish argues that because

       he was holding her by the hair and holding the knife the whole time, he did not

       have a free hand available to commit the offenses. We disagree.


[12]   First, D.K.P.’s testimony alone is sufficient to support Parrish’s convictions.

       See Johnson v. State, 837 N.E.2d 209, 214 (Ind. Ct. App. 2005) (“The


       Court of Appeals of Indiana | Memorandum Decision 49A05-1604-CR-794| November 17, 2016   Page 6 of 7
       uncorroborated testimony of the victim is sufficient to sustain a criminal

       conviction.”), trans. denied (2006). Second, D.K.P.’s testimony is corroborated

       by other evidence. One of Parrish’s accomplices testified that after they left the

       house, Parrish placed his fingers under someone’s nose and made “a reference

       to the woman’s smell.” Tr. at 85. Also, the medical exam showed that D.K.P.

       had three injuries to her “female genital area” and three fissures to her anus. Id.

       at 163.


[13]   Finally, Parrish undercuts his own impossibility argument by asserting that he

       “put his hands in her pants prior to leaving the house only because he thought

       she was trying to hide something in them, and he did it to get the item which he

       stated was a plastic sleeve of pictures and cards.” Appellant’s Br. at 15. If

       Parrish was able to do this, then it was not impossible for him to commit the

       offenses. Simply put, it is not impossible that Parrish secured the knife for short

       periods of time while he was holding D.K.P.’s hair. His argument again is an

       invitation to reweigh evidence and judge witness credibility, which we must

       decline. See Bailey, 907 N.E.2d at 1005.


[14]   Based on the foregoing, we affirm Parrish’s convictions.


[15]   Affirmed.


       Kirsch, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1604-CR-794| November 17, 2016   Page 7 of 7